Dismissed and Memorandum Opinion filed November 16, 2006







Dismissed
and Memorandum Opinion filed November 16, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00705-CV
____________
 
THOMAS F. NOONS, Appellant
 
V.
 
HIBERNIA NATIONAL BANK,
Appellee
 

 
On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 2006-08110
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 8, 2006.  On November 8, 2006,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 16, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.